11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
William Edward Beard, Jr.
Appellant
Vs.                   No. 11-97-00401-CR B Appeal from Dallas County
State of Texas
Appellee
 
On June 11, 2003, the Court of Criminal
Appeals issued an opinion stating that it had been furnished with a death
certificate showing that William Edward Beard, Jr. had died on August 5,
1999.  Beard v. State,      S.W.3d __ (No. 0282-00, Tex.Cr.App., June 11, 2003)(not yet
reported).  The court then permanently
abated the appeal and directed this court to withdraw our opinion in the
case.  Pursuant to Beard, our
opinion and judgment dated November 4, 1999, are hereby withdrawn.
 
PER CURIAM
 
June 18, 2003
Publish. 
See TEX.R.APP.P. 47.2(b).  
Panel consists of: Arnot, C.J., and
Wright, J., and Dickenson, S.J.[1]




[1]Bob Dickenson, Retired Justice, Court of Appeals, 11th
District of Texas at Eastland sitting by assignment.